ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Pacific Maritime Industries Corp.            )      ASBCA Nos. 61299, 61300
                                             )
Under Contract No. N55236-16-D-0012          )

APPEARANCE FOR THE APPELLANT:                       Clinton D. Hubbard, Esq.
                                                     Law Offices of Clinton D. Hubbard
                                                     San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Bruce S. Potocki, Esq.
                                                     Associate Counsel
                                                     Southwest Regional Maintenance Center
                                                     San Diego, CA

                                ORDER OF DISMISSAL

       Appellant's motion of January 17, 2019 is granted, and these appeals are dismissed
with prejudice.

      Dated: January 22, 2019



                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61299, 61300, Appeals of Pacific
Maritime Industries Corp., rendered in conformance with the Board's Charter.

       Dated:

                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals